 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN PARLANTE,                                    Case No. 2:20-cv-02268-TLN-JDP (PS)
12                       Plaintiff,                     SCREENING ORDER
13           v.                                         ECF No. 1
14    AMERICAN RIVER COLLEGE and                        FIRST AMENDED COMPLAINT DUE
      JOHN DOE,                                         WITHIN 30 DAYS
15
                         Defendants.                    ORDER GRANTING MOTION TO
16                                                      PROCEED IN FORMA PAUPERIS
17                                                      ECF No. 2
18

19          Plaintiff moves to proceed without prepayment of filing fees, ECF No. 2. Plaintiff’s
20   affidavit satisfies the requirements to proceed without prepayment of fees. See 28 U.S.C.
21   § 1915(a). Thus, the motion, ECF No. 2, is granted.
22          Having granted plaintiff’s motion to proceed in forma pauperis, this complaint is now
23   subject to screening under 28 U.S.C. § 1915(e). Plaintiff alleges that on November 7, 2018, he
24   was assaulted from behind by the John Doe defendant while he was in a library study room at
25   American River College. ECF No. 1 at 2. Plaintiff states, vaguely, that he “suffered multiple
26   injuries to his body and head.” Id. He asserts diversity jurisdiction but does not either
27

28
                                                       1
 1   (1) identify the state claim or claims that he seeks to pursue or (2) provide information to support

 2   his allegation that the amount in controversy exceeds $75,000.

 3                                               DISCUSSION

 4            A complaint must contain “a short and plain statement of the claim showing that the

 5   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required,

 6   but “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

 7   statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678, (citing Bell Atlantic Corp. v.

 8   Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken as true, courts “are

 9   not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677,

10   681 (9th Cir. 2009) (internal quotation marks and citation omitted).

11            To survive screening, plaintiff’s claims must be facially plausible, which requires

12   sufficient factual detail to allow the court to reasonably infer that each named defendant is liable

13   for the misconduct alleged. Iqbal, 556 U.S. at 678. The sheer possibility that a defendant acted

14   unlawfully is not sufficient, and mere consistency with liability falls short of satisfying the

15   plausibility standard. Id.

16            Plaintiff does not specify any particular claim against any particular defendant. As such,

17   his complaint does not give fair notice to defendants of the claim or claims at issue. Plaintiff

18   references an assault by the Doe defendant, but does not explain what happened during the

19   assault—including whether it was verbal or physical, whether any weapons were used, or how

20   long the assault lasted. Plaintiff also references injuries but does not specify the injuries that he
21   suffered or what costs, if any, were associated with his injuries. Thus, plaintiff fails to state a

22   claim against any defendant, and I cannot determine whether the amount in controversy here

23   meets the threshold for diversity jurisdiction. The court will give plaintiff an opportunity to

24   amend.

25                                              CONCLUSION

26            The court has screened plaintiff’s complaint and finds that it fails to state a cognizable
27   claim against any defendant. Plaintiff may file an amended complaint if he wishes to proceed

28   with this suit. As explained below, such an amended complaint would need to allege what each
                                                         2
 1   defendant did and why each defendant’s actions violated plaintiff’s rights. If plaintiff fails to

 2   amend his complaint within thirty days, I will issue findings and recommendations that plaintiff’s

 3   complaint be dismissed for the reasons stated in this order.

 4           Should plaintiff choose to amend the complaint, the amended complaint should be brief,

 5   Fed. R. Civ. P. 8(a), but must state what each named defendant did that led to the deprivation of

 6   plaintiff’s rights. See Iqbal, 556 U.S. at 678. Plaintiff must set forth “sufficient factual matter . . .

 7   to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

 8   550 U.S. at 570). Plaintiff should note that a short, concise statement of the allegations in

 9   chronological order will assist the court in identifying his claims. Plaintiff should name each

10   defendant and explain what happened, describing personal acts by each individual defendant that

11   resulted in the violation of plaintiff’s rights. Plaintiff should also describe any harm he suffered

12   from the violation of his rights. Plaintiff should not add unrelated issues. See Fed. R. Civ. P. 18;

13   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (“Unrelated claims against different

14   defendants belong in different suits . . . .”).

15           Any amended complaint will supersede the original complaint, Lacey v. Maricopa

16   County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en banc), and must be complete on its face

17   without reference to the prior, superseded pleading, see E.D. Cal. Local Rule 220. Once an

18   amended complaint is filed, previous complaints no longer serves any function in the case.

19   Therefore, in an amended complaint, as in an original complaint, each claim and the involvement

20   of each defendant must be sufficiently alleged. The amended complaint should be titled “First
21   Amended Complaint,” refer to the appropriate case number, and be an original signed under

22   penalty of perjury.

23

24

25

26
27

28
                                                         3
 1            Accordingly,

 2            1.      Within 30 days from the date of service of this order, plaintiff must file a first

 3   amended complaint.

 4            2.      Failure to comply with this order will result in the dismissal of this action.

 5
     IT IS SO ORDERED.
 6

 7
     Dated:        May 3, 2021
 8                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          4
